Filed 9/30/21 P. v. Johnson CA1/4
        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


 THE PEOPLE,
              Plaintiff and Respondent,
                                                               A160964
 v.
 TOMMY EDWARD                                                  (Contra Costa County
 JOHNSON, JR.,                                                 Superior Court No.
                                                               52001477)
      Defendant and
 Appellant.


                             MEMORANDUM OPINION1
          Counsel for Tommy Edward Johnson, Jr., has filed an
opening brief asking that this court conduct an independent
review of the record for arguable issues—i.e., those that are not
frivolous, as required by People v. Wende (1979) 25 Cal.3d 436
(Wende). Counsel also informed defendant that he had the right
to file a supplemental brief on his own behalf, but defendant
declined to do so. We conclude that there are no meritorious
issues to be argued and shall affirm the judgment.



        We resolve this case by a memorandum opinion pursuant
          1

to the California Standards of Judicial Administration, section
8.1.

                                                      1
      Based on incidents that occurred on November 30, 2019
and December 6, 2019, Johnson was charged in a nine-count
complaint filed on December 10, 2019. After the preliminary
hearing, the People filed an eight-count information, with counts
1 through 7 relating to the events of November 30, 2019, and
count 8 relating to the incident on December 6, 2019. Johnson
filed a motion to dismiss all charges pursuant to Penal Code
section 1382 and a motion to dismiss count 8 pursuant to Penal
Code section 995. The trial court denied both motions.
Defendant then brought a motion seeking a new attorney under
People v. Marsden (1970) 2 Cal.3d 118 (Marsden), which the trial
court also denied. Defendant thereafter pled no contest to count
6 (assault with force likely to cause great bodily injury) and count
8 (first degree residential burglary) per the terms of a negotiated
agreement. Consistent with the parties’ agreement, the court
sentenced defendant to the mid-term of four years on count 8 and
to a concurrent mid-term of three years on count 6, with 243 days
of credit for time served. At Johnson’s request, the court imposed
no fines and fees based on its finding of Johnson’s indigency; at
the People’s request, the court reserved ruling on victim
restitution.
      Our review of the record establishes that there are no
meritorious issues to be argued. Johnson’s pre-plea motions were
properly denied.2 In addition, Johnson was advised of his rights


      2
       Johnson’s Marsden motion lacked merit, as defense
counsel credibly explained that she had shared the relevant
discovery and plea offers with defendant, who—at that point—
simply did not like the DA’s offers. Even if we could reach the

                                 2
prior to entering his no contest pleas; there was a factual basis
for his pleas; and the trial court did not err in sentencing him
pursuant to the parties’ agreement.
       Having examined the record to ensure that defendant
receives effective appellate review, we find no basis for reversal.
(Wende, supra, 25 Cal.3d 436.)
                              DISPOSITION
       The judgment is affirmed.




                                            BROWN, J.


WE CONCUR:

POLLAK, P. J.
STREETER, J.


People v. Johnson (A160964)




merits of other pre-plea motions not included in the trial court’s
certificate of probable cause (People v. Mendez (1999) 19 Cal.4th
1084), the court appropriately rejected Johnson’s speedy trial
motion in light of the COVID-19 pandemic (People v. Stanley
(2020) 50 Cal.App.5th 164), and it did not err in denying
Johnson’s motion to dismiss under Penal Code section 995
(Rideout v. Superior Court (1967) 67 Cal.2d 471, 474).

                                   3